                          UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA

ANGELO RALPH BIZZARRO,                          )
               Plaintiff,                       )    NO. l:18-cv-173

               V.                               )
                                                )
FIRST NATIONAL BANK.                            )
                Defendant.                      )


                         MEMORANDUM OPINION AND ORDER

I.     INTRODUCTION

       Plaintiff Angelo Ralph Bizzarro ("Bizzarro"), acting prose, commenced this action

against Defendant First National Bank ("FNB") by filing a Complaint [ECF No. 1] on June 12,

2018. On June 29, 2018, FNB filed a Motion to Dismiss the Complaint pursuant to Fed.R.Civ.P.

12(b)(l) based upon lack of subject matter jurisdiction. [ECF No. 5] For the reasons set forth

below, the Court will grant FNB's motion.

II.    PROCEDURAL HISTORY AND ALLEGATIONS OF THE COMPLAINT

       Bizzarro' s Complaint alleges that FNB negligently permitted an unnamed third party to

withdraw funds from Bizzarro's bank account without authorization or proper identification.

[ECF No. 1, �� V-VI]. The Complaint asserts that this Court has subject matter jurisdiction of

the case "pursuant to misappropriation of funds due to negligence of [FNB]." [ECF No. l, � V].

The Complaint does not identify the statutory basis for Bizzarro's assertion of federal court

jurisdiction. The Complaint identifies Bizzarro as "a resident of Erie, Erie County,

Pennsylvania" and FNB as "a resident of Hermitage PA." [ECF No. 1, �� I-II]. The Complaint

does not state the amount of the funds allegedly withdrawn from Bizzarro's account without
authorization. As additional unliquidated damages, the Complaint alleges Bizzarro "lost garbage

business, home, [and] respect from children/family ... ". [ECF No. 1, 1 VII].

         FNB filed its motion to dismiss and supporting brief on June 29, 2018. [ECF Nos. 5, 6].

FNB argues that no basis for federal court jurisdiction exists in this case. FNB' s brief also

identifies the correct name of FNB as "First National Bank of Pennsylvania" and includes as an

exhibit a copy of FNB's Articles of Association, certified by the Acting Comptroller of the

Currency, which recites that FNB's main office is located in Greenville, Pennsylvania. [ECF

No.6-1].

         Bizzarro filed a response to FNB's motion on July 24, 2018. [ECF No. 11]. Bizzarro's

response clarifies certain aspects of Bizzarro's Complaint. Specifically, the response states that

Bizzarro suffered a loss in the amount of $17,500.00 as a result of the unauthorized withdrawals

from his personal bank account and identifies the third party who made the withdrawals as

Angela Cuzzulo ("Cuzzulo"). [ECF No. 11, p.1]. Bizzarro's response also states that "further

consideration should be given to [Bizzarro's] loss of a lucrative business as well as the detriment

this has made to his credit profile due to exorbitant sums of money being withdrawn rapidly by

[Cuzzulo] ... " [ECF No. 11, p.2]. As an exhibit, the response attaches a letter to Bizzarro from

an attorney, Manali Arora, of Doylestown Pennsylvania. [ECF No. 11-1]. The letter is dated

December 22, 2010 and appears to offer legal opinions regarding potential claims Bizzarro might

have against Cuzzulo and other parties. 1 The response also attaches a copy of the signature card

for Bizzarro's deposit account [ECF No. 11-1], which confirms that the full name ofFNB is

"First National Bank of PA," as FNB asserts in its brief. Finally, the response attaches copies of



1
 The letter does not appear relevant to the issues presently before Court. However, its date, December 22, 2010,
would appear to raise significant statute of limitations issues if this case were to survive FNB's Motion to Dismiss.


                                                          2
checks written on Bizzarro's account. Presumably, these are the checks Bizzarro alleges were

written without his authorization. 2 [ECF No. 11-1].

III.       STANDARD OF REVIEW

           When the Court considers a motion to dismiss for lack of subject matter jurisdiction

under Federal Rule of Civil Procedure 12(b)(l), it must first determine whether the defendant is

making a facial or factual jurisdictional challenge. Zhuo Zhang v. Chertoff, No. 06CV1140,

2006 WL 3254531, at *1 (W.D. Pa. Nov. 9, 2006). "In a facial jurisdictional attack, where the

defendant asserts that the allegations of the complaint are insufficient to establish jurisdiction,

the Court must consider the allegations of the complaint as true and draw all reasonable

inferences in favor of the non-moving party." Id. (citing Mortensen v. First Federal Savings and

Loan Association, 549 F.2d 884, 891 (3d Cir.1977)). Because Bizzarro proceeds prose, his

pleading is liberally construed and his complaint, "however inartfully pleaded, must be held to

less stringent standards than formal pleadings drafted by lawyers." Erickson v. Pardus, 551 U.S.

89, 94 (2007) (citations omitted).

           In a factual jurisdictional attack, where the defendant argues that the Court lacks

jurisdiction based on evidence outside of the pleadings, the Court may consider that evidence

and need only accept the plaintiffs uncontroverted allegations as true. Id. (citing Cedars-Sinai

Med. Ctr. v. Watkins, 11 F. 3d 1573, 1583 (Fed.Cir.1993) (internal citations omitted)). Whether

the challenge is facial or factual, the plaintiff bears the burden of establishing that jurisdiction is

proper. 3 Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S. 375,377 (1994).



2
    All of the checks bear dates during the month of October, 2004.
3
 FNB has properly challenged the Court's subject matter jurisdiction by motion pursuant to Rule 12(b)(l). The
Court notes that even in the absence of such a challenge, the Court has an obligation to examine its own jurisdiction
of a case and address questions of subject matter jurisdiction sua sponte, i.e., of its own accord. Nesbit v. Gears
Unlimited, Inc., 347 F.3d 72, 76-77 (3d Cir. 2003). See also Fed.R.Civ.Pro. 12(h)(3).

                                                           3
       In the present case, FNB presents both a facial and a factual challenge to subject matter

jurisdiction. It argues that Bizzarro's Complaint fails to allege any of the prerequisites of federal

question or diversity jurisdiction. FNB also has presented documentary evidence to negate the

existence of diversity jurisdiction.

IV.    DISCUSSION


         "Federal courts are courts of limited jurisdiction [and] possess only that power

 authorized by Constitution and statute .... " Kokkonen, 511 U.S. at 377. Under Rule 8(a)(l) of

 the Federal Rules of Civil Procedure, any pleading that states a claim for relief must contain

 "a short and plain statement of the grounds for the court's jurisdiction .... " Fed.R.Civ.P.

 8(a)(l ). Bizzarro's Complaint fails to comply with this requirement. However, because

 Bizzarro is acting prose, the Court has carefully examined his Complaint as well as his

 response to FNB's Motion to Dismiss and other submissions to determine whether any basis

 for federal court subject matter jurisdiction exists in this case. In the context of this case, the

 only possible grounds for subject matter jurisdiction are federal question jurisdiction under 28

 U.S.C. § 1331, or diversity of citizenship jurisdiction under 28 U.S.C. § 1332.


        A district court has federal question jurisdiction in any case where a plaintiff with

 standing makes a non-frivolous allegation that he or she is entitled to relief because the

 defendant's conduct violated the U.S. Constitution or a federal statute. Growth Horizons, Inc.

 v. Delaware County, Pennsylvania, 983 F.2d 1277, 1281 (3d Cir.1993). If jurisdiction is

 based on a federal question, the pleader claiming federal jurisdiction simply must show that

 the federal claim is not frivolous. Radeschi v. Commonwealth of Pennsylvania, 846 F.Supp.

 416,419 (W.D.Pa.1993) (citing Bartholomew v. Librandi, 737 F.Supp. 22 (E.D.Pa.), affd 919

 F.2d 133 (3d Cir.1990). In the present case, Bizzarro's Complaint does not allege any federal

                                                   4
 claim or cause of action. Bizzarro 's allegations of misappropriation, negligence, and improper

 payment on a forged or unauthorized drawer's signature all sound in state law. Article 3 of

 Pennsylvania's version of the Uniform Commercial Code regulates negotiable instruments,

 including checks and the check collection process. See 13 Pa.C.S.A. § 3102. Article 4 defines

 the rights between parties with respect to bank deposits and collections involving banks

 located in Pennsylvania. See 13 Pa.C.S.A. § 4102(b). No federal statute or constitutional

 provision serves as the basis for any claim in this case. Because Bizzarro's Complaint does

 not present a claim under federal law no basis for federal question jurisdiction exists under 28

 U.S.C. § 1331.

        "The principal federal statute governing diversity jurisdiction, 28 U.S.C. § 1332, gives

federal district courts original jurisdiction of all civil actions 'between ... citizens of different

States' where the amount in controversy exceeds the sum of $75,000.00, exclusive of interest

and costs." Lincoln Prop. Co. v. Roche, 546 U.S. 81, 89 (2005) (quoting 28 U.S.C. § 1332). The

statute requires "complete diversity between all plaintiffs and all defendants," even though only

minimal diversity is constitutionally required. Zambelli Fireworks Mfg Co. v. Wood, 592 F.3d

412, 419 (3d Cir.2010). This means that, unless there is some other basis for jurisdiction, "no

plaintiff [may] be a citizen of the same state as any defendant." Id.

        A natural person is deemed to be a citizen of the state where he is domiciled. Id. As

alleged in the Complaint, Bizzarro is a citizen of Pennsylvania. Pursuant to 28 U.S.C. § 1348, a

national bank, such as FNB, is deemed to be a citizen of the state in which it is located, which

the U.S. Supreme Court has interpreted to be the state where the bank has its main office, as

designated by its articles of association. Wachovia Bank v. Schmidt, 546 U.S. 303, 307 (2006).

FNB has submitted a copy of its Articles of Association certified by the Comptroller of the


                                                    5
Currency confirming that its main office is located in Greenville, Pennsylvania. This Court may

take judicial notice of such records. See In re NAHC, Inc. Sec. Litig., 306 F .3d 1314, 1331 (3d

Cir.2002); Miller v. EME Homer City Generation, LP, 2013 WL 5972382, at *3 (W.D. Pa. Nov.

8, 2013) Phillips v. Rustin, 2007 WL 2823334, at *3 (W.D. Pa. Sept. 26, 2007) ("court may take

judicial notice of the Articles of Incorporation"). Under 28 U.S.C. § 1348 and Wachovia Bank,

FNB is a citizen of Pennsylvania. 4 Because both Bizzarro and FNB are citizens of

Pennsylvania, this Court's subject matter jurisdiction cannot be founded upon 28 U.S.C. § 1332.

         And, while it is not necessary to reach the issue, it is also doubtful that Bizzarro's

Complaint satisfies the amount in controversy requirement of§ 1332(a). As noted, diversity of

citizenship jurisdiction under§ 1332 also requires that "the matter in controversy [must]

exceed[] the sum or value of $75,000, exclusive of interests and costs[.]" 28 U.S.C. § 1332(a).

In determining whether the claim exceeds this threshold, the court must assess "the value of the

rights being litigated," Angus v. Shiley Inc., 989 F.2d 142, 146 (3d Cir.1993), or "the value of the

object of the litigation." Hunt v. Wash. State Apple Advers. Comm'n, 432 U.S. 333,347 (1977);

see also Coregis Ins. Co. v. Schuster, 127 F.Supp.2d 683,686 (E.D.Pa.2001) (quoting 14B C.

Wright, A. Miller, & E. Cooper, Federal Practice and Procedure 77 (3d ed. 1998)) ("It is well-

settled by numerous judicial decisions by the Supreme Court, the court of appeals, and countless

district courts that the amount in controversy for jurisdiction purposes is measured by the direct




4
  In Wachovia Bank, the Supreme Court left open the question of whether a national bank is also a citizen of the
state of its principal place of business. See id. at 315 n. 8. Having determined that FNB and Bizzarro are both
citizens of Pennsylvania, it is irrelevant whether FNB might also be a citizen of another state. Moreover, while not
germane to the disposition ofFNB's current motion, the Court notes all federal courts of appeals that have addressed
this issue after Wachovia Bank have held that a national bank is a citizen only of the state in which it has its main
office and not also in the state in which it has its principal place of business. See, e.g., One West Bank, N.A. v.
Melina, 827 F.3d 214,218 (2d Cir. 2016); Rouse v. Wachovia Mortg., FSB, 747 F.3d 707,708 (9th Cir. 2014); Wells
Fargo Bank, N.A. v. WMR e-PJN, LLC, 653 F.3d 702, 706-10 (8th Cir. 2011); Tu Nguyen v. Bank ofAm., NA., 516
Fed.Appx. 332, 334 n. 1 (5th Cir. 2013); Hicklin Eng'g, L.C. v. Bartell, 439 F.3d 346, 348 (7th Cir. 2006).


                                                         6
pecuniary value of the right that the plaintiff seeks to enforce or protect or the value of the object

that is the subject matter of the suit."). If it appears from the pleadings or other evidence to a

"legal certainty that the claim is really for less" than that required for diversity jurisdiction, and

the plaintiff cannot refute the evidence, the action should be dismissed. St. Paul Mercury Indem.

Co. v. Red Cab Co., 303 U.S. 283, 288-89 (1938); Nelson v. Keefer, 451 F.2d 289 (3d Cir.1971).


         Here, Bizzarro's response to FNB's motion states that Bizzarro suffered a loss in the

 amount of $17,500.00 as a result of the unauthorized withdrawals from his personal bank

 account. [ECF No. 11, p.1 ]. Although Bizzarro's response also references "loss of a lucrative

 business as well as the detriment this has made to his credit profile" [ECF No. 11, p.2], neither

 his Complaint nor his response alleges that the value of Bizzarro's total damages exceeds

 $75,000.00. It also does not appear that any of Bizzarro's alleged damages other than the

 $17,500.00 representing unauthorized withdrawals would be recoverable under the theories of

 liability asserted in his Complaint. Thus, Bizzarro's Complaint also fails to satisfy the amount

 in controversy requirement of diversity jurisdiction and his action is also subject to dismissal

 on this ground.


V.     CONCLUSION


         Once subject matter jurisdiction is found not to exist, "the only function remaining to

 the court is that of announcing the fact and dismissing the case." Steel Co. v. Citizens for a

 Better Env't, 523 U.S. 83, 94 (1998). Accordingly, FNB's Motion to Dismiss [ECF No. 5]

Plaintiffs Complaint is hereby GRANTED.




                                                   7
                                      ICHARD A. LANZ LO
                                     UNITED STATES MAGISTRATE JUDGE

Dated this 5 th day of March, 2019




                                      8
